Exhibit 10.3 to Form 8-K



  2010 NENE- Draft Employment Agreement— James B.Wilkinson





NEW ENERGY TECHNOLOGIES INC.
3905 National Drive, Suite 110
Burtonsville, MD 20866



Telephone: (800) 213-0689 • Facsimile (240) 390-0603

February 1, 2010

By Hand

James B. Wilkinson 6 Forbes Way
West Peabody, Massachusetts 01960
Re: Your Employment With New Energy Technologies, Inc.

Dear Mr. Wilkinson:

     This letter sets forth the terms and conditions of your continued
employment by New Energy Technologies, Inc. (the "Company"). For the purposes of
this Agreement, capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed thereto in Paragraph 21 hereof

1.      Position and Duties.

     (a) Executive Positions. You shall be employed by the Company as its Vice
President Corporate Development and Chief Operating Officer and/or such other
positions as the Company's Board of Directors (the "Board") may from time to
time designate (collectively, the "Executive Positions"); in performance of your
duties, you shall be subject to the direction of, and be reporting directly to,
the Company's Board of Directors; anything herein to the contrary
notwithstanding, if requested by the Board, you will immediately resign from the
Executive Positions.

     (b) Full Time Efforts. Except during vacations, holidays and other leave
time, you agree to devote your full time work efforts, professional attention,
knowledge, and experience as may be necessary to carry on your duties pursuant
to this agreement and the fulfillment of your responsibilities in accordance
with the Executive Positions. For purposes of clarity, except with respect to
subsidiaries of the Company, you may not render executive services to, or serve
as a director of, any other Person without the prior approval of the Board.
However, nothing in this Paragraph 1(a) shall be construed as preventing you
from pursuing any of the following: (i) investing and managing your personal
assets and investments, so long as such assets and investments are not in
businesses which are in direct competition with the Company or otherwise present
a conflict of interest with the Company; and (ii) participating in civic,
charitable, religious, industry and professional organizations and functions;
and (iii) completion of existing

-1-


--------------------------------------------------------------------------------

 




  2010 NENE- Draft Employment Agreement— James B. Wilkinson



consulting obligations which require minimal attention away from duties and
shall be completed within 60 days of execution of this agreement.

     (c) Board Membership. Subject to shareholder approval if required, you may
also be requested to serve as a Director on the Board; if so appointed to the
Board and subsequently requested by the Board, you will immediately resign as a
member of the Board.

     (d) Travel .        You shall be available to travel as the needs of the
Company's Business require.

     (e) Code of Ethics.      During your employment with the Company you agree
to adhere to the Company's Code of Ethics and Business Conduct, a copy of which
is attached hereto as Appendix A.


2. At-Will Employment.

     Anything herein to the contrary notwithstanding, your employment with and
by the Company is "at-will employment" and may be terminated by you or the
Company at any time, with or without cause, and for any reason whatsoever, upon
written notice as provided in Paragraph 10 hereof.

3. Compensation . You shall be compensated by the Company for your services
hereunder as follows:

     (a) Salary. Commencing February 1, 2010 (the "Start Date"), you shall be
paid a monthly salary of $12,500.00 (and as modified from time to time
hereunder, the "Monthly Payment") ($150,000.00 per year), subject to applicable
tax withholding, the salary is payable in 24 installments of $6,250 each on the
15th and last day of each calendar month during the term of this Agreement. Your
salary shall be subject to periodic review and adjustment in accordance with the
Company's salary review policies and practices then in effect for its senior
management.

4. Additional Benefits.

     (a) Vacation. You shall be entitled to three weeks of paid vacation each
calendar year. Vacation will accrue on February 1 of each year, except that in
2010, vacation will accrue on the Start Date. No compensation shall be paid for
accrued but untaken vacation.

     (b) Car Allowances. Subject to you remaining employed by the Company, you
will receive an annual car allowance of $8,469, less applicable withholdings, if
any (the "Car Allowance"). Such car allowance will be paid periodically in
accordance with the Company's normal payroll practices as in effect from time to
time (but no less frequently than once month).

 

-2-

--------------------------------------------------------------------------------






  2010 NENE-Draft EmploymentAgreement—James B.Wilkinson



     (c) Retirement Benefit. Subject to your continuing employment by the
Company and subject to the Company not having in place a pension, retirement
savings plan, 401K or other similar benefit, the Company shall contribute an
amount equal to $16,500 annually (the "Retirement Fund Contribution") to such
account as may be agreed to by the Company and you. Such Retirement Fund
Contribution will be paid periodically in accordance with the Company's normal
payroll practices as in effect from time to time (but no less frequently than
once per month).

    (d) Other Expenses. You shall be entitled to reimbursement for reasonable
travel and other out-of-pocket expenses necessarily incurred in the performance
of your duties hereunder, upon submission and approval of written statements and
bills in accordance with the then regular procedures of the Company
(collectively, "Business Expense Reimbursement").

    (e) Miscellaneous. In addition to other benefits set forth in this Paragraph
4, you may also participate, subject to Board approval, in all other present and
future employee benefit plans of the Company for its senior executive staff,
provided that you meet the eligibility requirements for participation in any
such plans. The Company shall use commercially reasonable efforts to provide you
with directors' and officers' liability insurance under the policies for such
insurance arranged by the Company from time to time upon such terms and in such
amounts as the Board may reasonably determine in its discretion. The Company
shall, to the full extent permitted by, and subject to, applicable law, defend
you, indemnify you and hold you harmless as to all suits, actions, and claims
made against you arising out of your actions as an officer and/or employee of
the Company.

5. Your Representations and Warranties.

    You represent and warrant to the Company that:

    (a) The execution, delivery and performance by the Executive of this
Agreement do not conflict with or result in a violation or breach of, or
constitute with or without notice or lapse of time or both) a default under any
contract, agreement or understanding, whether oral or written, to which you are
a party or of which you or should be aware and that there are no restrictions,
covenants, agreements or limitations on his right or ability to enter into and
perform the terms of this Agreement, and agrees to indemnify and save the
Company and its affiliates harmless from any liability, cost or expense,
including attorney's fees, based upon or arising out of any such restrictions,
covenants, agreements, or limitations that may be found to exist;

     (b) You are under no physical or mental disability that would hinder your
performance of duties under this Agreement;

     (c) Except as set forth in Appendix C attached hereto, you are not party to
any ongoing civil or criminal proceedings, and have not been party such
proceedings within the past ten years, and do not know of any such proceeding
that may be threatened or pending against you; and


-3-

--------------------------------------------------------------------------------






  2010 NENE- Draft Employment Agreement— James B. Wilkins



     (d) You are not currently engaged in activities and will not knowingly
engage in future activities that may cause embarrassment to the Company or
tarnish the reputation or public image of the Company, including but not
necessarily limited to association with or party to: any criminal behavior(s)
such as drug use, theft, or any other potential or active violation of law;
political controversy, civil disobedience, or public protest; lewd, lascivious
behavior.

6. Discoveries and Works.

     All Discoveries and Works which are made or conceived by you during your
employment by the Company, solely, jointly or with others, that relate to the
Company's present or anticipated activities, or are used or useable by the
Company within the scope of this Agreement shall be owned by the Company. You
shall (a) promptly notify, make full disclosure to, and execute and deliver any
documents requested by the Company, as the case may be, to evidence or better
assure title to Discoveries and Works in the Company, as so requested, (b)
renounce any and all claims, including but not limited to claims of ownership
and royalty, with respect to all Discoveries and Works and all other property
owned or licensed by the Company, (c) assist the Company in obtaining or
maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all
Discoveries and Works, and (d) promptly execute formal applications, patents,
and registrations, whether during his employment with the Company or thereafter
, all applications or other endorsements necessary or appropriate to maintain
patents and other rights for the Company and to protect the title of the Company
thereto, including but not limited to assignments of such patents and other
rights. Any Discoveries and Works which, within one year after the expiration or
termination of your employment with the Company, are made, disclosed, reduced to
tangible or written form or description, or are reduced to practice by you and
which substantially pertain to products or services being sold or delivered by
the Company at the time of such termination shall, as between you and, the
Company, be presumed to have been made during your employment by the Company.
You acknowledge that all Discoveries and Works shall be deemed "works made for
hire" under the U.S. Copyright Act of 1976, as amended 17 U.S.C. Sect. 101.

7. Intellectual Property.

    (a)    Assignment.

            (i) You agree to make full written disclosure to the Company and
will hold in trust for the sole right and benefit of the Company, and hereby
assign to the Company, or its designee, all of your right, title and interest in
and to any Intellectual Property. Without limiting the foregoing, all
copyrightable works that you conceived, created or derived during your
employment with the Company shall be considered "work made for hire."

           (ii) Any interest in Intellectual Property which you now, or
hereafter during the period you are employed by the Company, may own or develop
relating to the fields in which the Company may then be engaged shall belong to
the Company; you hereby assign and agree to assign to the Company (or as
otherwise directed by the Company) all of your right, title and interest in and
to all Work Product, including without limitation all patent, copyright,
trademark and other intellectual property rights therein and thereto. If you
have any such rights th cannot be assigned to the Company, you waive the
enforcement of such rights, and if you have any









-4-



 

--------------------------------------------------------------------------------






  2010 NENE-Draft EmploymentAgreement—James B.Wilkinson



rights that cannot be assigned or waived, you hereby grant to the Company an
exclusive, irrevocable, perpetual, worldwide, fully paid license, with right to
sublicense through multiple tiers, to such rights. Such rights shall include the
right to make, use, sell, improve, commercialize, reproduce, distribute,
perform, display, transmit, manipulate in any manner, create derivative works
based on, and otherwise exploit or utilize in any manner the subject
intellectual property.

              (iii) Your obligation to assign your rights to Intellectual
Property under this Paragraph 7 shall not apply to any inventions and all
Discoveries and Works expressly identified in the attached Appendix D attached
hereto.

              (iv) If the Company is unable because of your mental or physical
incapacity or for any other reason to secure any signature for any of the
assignments, licenses or other reasonably requested documents pertaining to the
intellectual property rights referenced herein within ten (10) days of the
delivery of said documents to you, then you hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as your agent
and attorney in fact, to act for and on your behalf and stead and to execute and
file said documents and do all other lawfully permitted acts to further the
perfection, defense and enjoyment of the Company's rights relating to the
subject Intellectual Property with the same legal force and effect as if
executed by you. You stipulate and agree that such appointment is a right
coupled with an interest, and will survive your incapacity or unavailability at
any future time.

     (b) Maintenance of Records. You agree to keep and maintain adequate and
current written records of all Intellectual Property made by you (solely or
jointly with others) during the term of your employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic or digital
data, and any other format that may be specified by the Company. The records
will be available to, and remain the sole property of, the Company at all times.

     (c) Patent and Copyright Registrations. You agree to assist the Company, or
its designee, at the Company's expense, in every proper way to secure the
Company's rights in the Intellectual Property Items and any copyrights, patents,
mask work rights or other intellectual property rights relating thereto in any
and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto and the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Intellectual
Property Items, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto.

    (a) Non-competition. Except as authorized by the Board, during your
employment by the Company and for a period of one (1) year thereafter, you will
not (except as an officer, director, stockholder, employee, agent or consultant
of the Company or any subsidiary or affiliate thereof) either directly or
indirectly, whether or not for consideration, (i) in any way, directly or
indirectly, solicit, divert, or take away the business of any person who is or
was a customer of the Company, or in any manner influence such person to cease
doing business in part or in whole with Company; (ii) engage in a Competing
Business; (iii) except for investments



-5-

  



--------------------------------------------------------------------------------






  2010 NENE- Draft Employment Agreement - James B. Wilkinson



or ownership in public entities, mutual funds and similar investments, none of
which constitute more than 5')/0 of the ownership or control of such entities,
own, operate, control, finance, manage, advise, be employed by or engaged by,
perform any services for, invest or otherwise become associated in any capacity
with any person engaged in a Competing Business; or (iv) engage in any practice
the purpose or effect of which is to intentionally evade the provisions of this
covenant. For purposes of this section, "Competing Business" means any company
or business which is engaged directly in or substantially against any business
carried on or planned to be carried on (if such plans were developed while you
were employed by the Company) by the Company or any of its subsidiaries or
affiliates

     (b) Non-Solicitation and Non-Circumvention. Without prior written approval
by the Board, for a period of one year following your employment with the
company, you will not directly or indirectly, whether for your account or for
the account of any other individual or entity, solicit or canvas the trade,
business or patronage of, or sell to, any individuals or entities that were
investors, customers or employees of the Company during the period during which
you were employed by the Company, or prospective customers with respect to whom
a sales effort, presentation or proposal was made by the Company or its
affiliates, during the one year period prior to the termination of your
employment. Without limiting the foregoing, you shall not, directly or
indirectly, (i) solicit, induce, enter into any agreement with, or attempt to
influence any individual who was an employee or consultant of the Company at any
time during the time you were employed by the Company, to terminate his or her
employment relationship with the Company or to become employed you or any
individual or entity by which you are employed or (ii) interfere in any other
way with the employment, or other relationship, of any employee or consultant of
the Company or its affiliates.

     (c) Requirement to Safeguard Confidential Information. All Confidential
Information of the Company is expressly acknowledged by you to be the sole
property of the Company, and the disclosure of the Confidential Information
shall not be deemed to confer any rights with respect to such Confidential
Information on you. You will exercise reasonable care to ensure the
confidentiality of the Confidential Information. All confidential information
which you may now possess, or may obtain or create prior to the end of the
period you are employed by the Company, relating to the business of the Company,
or any customer or supplier of the Company, or any agreements, arrangements, or
understandings to which the Company is a party, shall not be disclosed or made
accessible by you to any other person or entity either during or after the
termination of your employment or used by Executive except during your
employment by the Company in the business and for the benefit of the Company,
without the prior written consent of the Company. Nothing herein shall be
construed as an obligation of the Company to consent to the terms and conditions
of any such request and under no circumstances shall any such approval be deemed
to waive, alter or modify the terms and conditions of this Agreement. You shall
return all tangible evidence of such confidential information to the Company
prior to or at the termination of your employment.

9.      Enforcement.   (a) Provisions Reasonable. It is acknowledged and agreed
that



-6-



  

--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—James B.Wilkinson



            (i) both before and since the Start Date the Company has operated
and competed and will operate and compete in a global market, with respect to
the Company's Business;

           (ii) competitors of the Company are located in countries around the
world;
        (iii) in order to protect the Company adequately, any enjoinder of
competition would have to appy world-wide;

            (iv) during the course of your employment by the Company, both
before and after the Start Date, on behalf of the Company, you have acquired and
will acquire knowledge of, and you have come into contact with, initiated and
established relationships with and will come into contact with, initiate and
establish relationships with, both existing and new clients, customers,
suppliers, principals, contacts and prospects of the Company, and that in some
circumstances you have been or may well become the senior or sole representative
of the Company dealing with such persons; and

            (v) in light of the foregoing, the provisions of Paragraphs 6, 7 and
8 are reasonable and necessary for the proper protection of the business,
property and goodwill of the Company and the Company's Business.

     (b) Enforcement. Nothing herein contained shall be construed as prohibiting
the Company or you from pursuing any remedies available for any breach or
threatened breach of this Agreement. A waiver by the Company or you of any
breach of any provision hereof shall not operate or be construed as a waiver of
a breach of any other provision of this Agreement or of any subsequent breach.

10.      Termination.

     (a) Manner of Termination. The Company and you may terminate this
Agreement, with or without cause, for any reason whatsoever, by providing
written notice, in accordance with Paragraph 17, to the other specifying the
date of termination (the "Termination Date").

     (b) Effect of Termination. 

               (i) Payments. In the event this Agreement is terminated pursuant
to this Paragraph 10 your rights and the Company's obligations hereunder shall
cease as of the effective date of the termination; provided, however, that the
Company shall pay the you (i) your Monthly Salary, prorated through the
Termination Date (ii) your Business Expense Reimbursements through the
Termination Date, (iii) your Car Allowance and any other benefits due to you,
including the Retirement Fund Contribution, prorated through the Termination
Date, (iv) and, if terminated by the Company, and subject to your compliance
with the requirements of Paragraph 10 (b)(iii), the "Severance Payment" as
defined and calculated pursuant to Paragraph 10 (b)(ii) and (v) your accrued but
unused vacation. All payments (other than the Severance Payment, which will be
made as set forth in Paragraph 10(b) (ii), will be made in accordance with the
Company's regular payroll procedures through the Termination Date; and the full
payment all of payments and benefits due to you upon termination shall
completely and fully discharge and constitute a release by you of any and all
obligations and liabilities



-7-



--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—James B. Wilkinson



Company to you, including, without limitation, the right to receive Base Salary,
options and all other compensation or benefits provided for in this Agreement,
and you shall not be entitled to any further compensation, options, or severance
compensation of any kind, and shall have no further right or claim to any
compensation, options, benefits or severance compensation under this Agreement
or otherwise against the Company or its affiliates, from and after the date of
such termination, except as provided by the terms of the Stock Option Agreement,
any benefit plan under which you are participating.

     (ii) Severance. In the event of a termination of this Agreement by the
Company you will be entitled to a severance payment (the "Severance Payment")
calculated as follows:

[ex103x8x1.jpg]


Length of Time Employed Maximum Severance Payment One month One Monthly Payment
Five months Two Monthly Payments Nine months Three Monthly Payments Thirteen
months Four Monthly Payments Seventeen months Five Monthly Payments Twenty-one
months Six Monthly Payments



     Accordingly the maximum amount of the Severance Payment would be an amount
to up to a maximum aggregate of six (6) Monthly Payments, in effect on the date
of the Company's Termination Notice; the Company is obligated to make the
Severance Payment only if (a) you have delivered to the Company the General
Release substantially in the form of Appendix E hereto and (b) a written
statement of your compliance with the provisions of this Paragraph 10, including
but not limited to clauses (iii) and (iv) hereof .

     (iii) Resignation. The termination of this Agreement pursuant to this
Paragraph 10 shall constitute your resignation from any and all Executive
Positions and, if applicable, as a Director of the Company effective as of the
Termination Date.

     (iv) Return of Documents and Property. Upon the expiration or termination
of your employment with the Company, or at any time upon the request of the
Company, you (or your heirs or personal representatives) shall deliver to the
Company in good order (a) all documents and materials (including, without
limitation, computer files) containing Trade Secrets and Confidential
Information relating to the business and affairs of the Company or its
affiliates; (b) all documents, materials, equipment and other property
(including, without limitation, computer files, computer programs, computer
operating systems, computers, printers, scanners, pagers, telephones, credit
cards and ID cards) belonging to the Company or its affiliates, which in either
case are in the possession or under the your control (or the control of your
heirs or personal representatives); and (c) all corporate records of the
Company, including minute books, accounting related materials, audit related
materials, attorney correspondence, and any other such records which may be in
your possession.

 -8-

--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—-James B.Wilkinson



     (v) Survival of Certain Provisions. Notwithstanding anything to the
contrary contained herein, if this Agreement is terminated the provisions of
Paragraphs 5, 6, 7, 8, 9, 10, 12 and 13 of this Agreement shall survive such
termination and continue in full force and effect.

     (vi) Relinquishment of Authority. Notwithstanding anything to the contrary
set forth herein, upon written notice to you, the Company may immediately
relieve you of all your duties and responsibilities hereunder and may relieve
you of authority to act on behalf of, or legally bind, the Company. However,
such action by the Company shall not alter the Company's obligations to you with
regard to the procedure for a termination.

11. Successors and Assigns.

     This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. In view of the personal nature of the
services to be performed under this Agreement by you, you shall not have the
right to assign or transfer any of your rights, obligations or benefits under
this Agreement, except as otherwise noted herein.

12. No Reliance on Representations.

     You acknowledge that you are not relying, and have not relied, on any
promise, representation or statement made by or on behalf of the Company which
is not set forth in this Agreement.

13. Entire Agreements; Amendments.

     This Agreement and the Stock Option Agreement set forth our entire
understanding with respect to your employment by the Company, supersede all
existing agreements between you and the Company concerning such employment, and
may be modified only by a written instrument duly executed by each of you and
the Company.

14. Waiver.

     Any waiver by either party of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.

15. Construction.

     You and the Company have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by you and the Company and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship

-9-

--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—James B. Wilkinson



of the provisions of this Agreement. Any reference to any federal, state, local,
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word "including" shall mean including without limitation. Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.

16. Severability.

     Any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

17. Notices.

     All notices, demands or requests made pursuant to, under or by virtue of
this Agreement must be in writing and sent to the party to which the notice,
demand or request is being made by (i) certified mail, return receipt requested,
(ii) nationally recognized overnight courier delivery, (iii) by courier service
such as Federal Express, or (iv) hand delivery as follows:



To the Company:

New Energy Technologies, Inc.
3905 National Drive, Suite 110
Burtonsville, MD 20866
Fax: (240) 390-0603

With a copy to:



Joseph Sierchio, Esq.  Sierchio & Company, LLP  430 Park Avenue, Suite 702  New
York, NY 10022  Fax: (212) 246-3039 




To you:

Mr. James B. Wilkinson
6 Forbes Way
West Peabody, Massachusetts 01960



or to such other address, facsimile number, or email address, as is specified by
a party by notice to the other party given in accordance with the provisions of
this Paragraph 17. Any notice given in accordance with the provisions of this
Paragraph 17 shall be deemed given (i) three (3)

-10-

--------------------------------------------------------------------------------






  2010 NENE- Draft Employment Agreement— James B. Wilkinson



business days after mailing (if sent by certified mail), (ii) one (1) business
day after deposit of same with a nationally recognized overnight courier service
(if delivered by nationally recognized overnight courier service), or (iii) on
the date delivery is made if delivered by hand or facsimile.

18.      Counterparts; Delivery by Facsimile.

     (a) This Agreement may be executed in one or more counterparts, all of
which shallbe considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by you and the Company and
delivered to the other, it being understood that you and the Company need not
sign the same counterpart. This Agreement may be executed by facsimile signature
and a facsimile signature shall constitute an original for all purposes.

     (b) This Agreement, the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.

19. Disclosure and Avoidance of Conflicts of Interest.

     During your employment with the Company, you will promptly, fully and
frankly disclose to the Company in writing:

     (a) the nature and extent of any interest you or your Affiliates (as
hereinafter defined) have or may have, directly or indirectly, in any contract
or transaction or proposed contract or transaction of or with the Company or any
subsidiary or affiliate of the Company;

     (b) every office you may hold or acquire, and every property you or your
Affiliates may possess or acquire, whereby directly or indirectly a duty or
interest might be created in conflict with the interests of the Company or your
duties and obligations under this Agreement;

    (c) the nature and extent of any conflict referred to in subsection (b)
above; and

    (d) You acknowledge that it is the policy of the Company that all interests
and conflicts of the sort described herein be avoided, and you agree to comply
with all policies and directives of the Board from time to time regulating,
restricting or prohibiting circumstances giving rise to interests or conflicts
of the sort described herein. During your employment


--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—James B. Wilkinson



the Company, without Board approval, in its sole discretion, you shall not enter
into any agreement, arrangement or understanding with any other person or entity
that would in any way conflict or interfere with this Agreement or your duties
or obligations under this Agreement or that would otherwise prevent you from
performing your obligations hereunder, and you represent and warrant that you or
your Affiliates have not entered into any such agreement, arrangement or
understanding.

20. Code Section 409A.

     This Agreement shall be interpreted, construed and administered in a manner
that satisfies the requirements of Sections 409A of the Internal Revenue Code of
1986, as amended from time to time and the Treasury Regulations thereunder (the
"Code"), and any payment scheduled to be made hereunder that would otherwise
violate Section 409A of the Code shall be delayed to the extent necessary for
this Agreement and such payment to comply with Section 409A of the Code.

21. Definitions.

     For purposes of this Agreement, the following terms shall have the meanings
ascribed to them below:

     "Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.

     "Company's Business" means the Company's Business as conducted during the
term of this Agreement and all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during your relationship with
the Company.

     "Confidential Information" shall mean any and all information in addition
to Trade Secrets used by, or which is in the possession of the Company and
relating to the Company's business or assets specifically including, but not
limited to, information relating to the Company's products, services,
strategies, pricing, customers, representatives, suppliers, distributors,
technology, finances, employee compensation, computer software and hardware,
inventions, developments, in each case to the extent that such information is
not required to be disclosed by applicable law or compelled to be disclosed by
any governmental authority. Notwithstanding the foregoing, the terms "Trade
Secrets" and "Confidential Information" do not include information that (i) is
or becomes generally available to or known by the public (other than as a result
of a disclosure by the Executive), provided, that the source of

such information is not known by you to be bound by a confidentiality agreement
with the Company; or (ii) is independently developed by you without violating
this Agreement.

     "Discoveries and Works" includes, by way of example but without limitation,
Trade Secrets and other Confidential Information, patents and patent
applications, service marks, and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications and all
materials, information, inventions, discoveries, developments, methods,
compositions, concepts, ideas, writings, computer code and the like (whether or
not patentable



-12-



--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—-James B. Wilkinson



copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by you (whether alone or with others, whether or not
during normal business hours and whether on or off Company premises) during the
term of this Agreement that relate to either the Company's Business or any
prospective activity of the Company or any of its Affiliates.

     "Intellectual Property" means with respect to the Company's Business, all
U.S. and foreign (a) patents and patent applications and all reissues, renewals,
divisions, extensions, provisional patents, continuations and continuations in
part thereof, (b) inventions (regardless of whether patentable), invention
disclosures, trade secrets, proprietary information, industrial designs and
registrations and applications, mask works and applications and registrations,
(c) copyrights and copyright applications and corresponding rights, (d) trade
dress, trade names, logos, URLs, common law trademarks and service marks,
registered trademarks and trademark applications, registered service marks and
service mark applications, (e) domain name rights and registrations, (f)
databases, customer lists (excluding contacts and relationships previously
established by employee prior to employment with the Company), data collections
and rights therein, (g) confidentiality rights or other intellectual property
rights of any nature, in each case throughout the world; (h) ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware
or software, original works of authorship, formulas, discoveries, patents,
copyrights, copyrightable works, products, marketing and business ideas, and all
improvements, know-how, data, rights, and claims related to the foregoing; and
(i) Discoveries and Works.

     "Person" means any natural person, corporation, company, limited or general
partnership, joint stock company, joint venture, association, limited liability
company, trust, bank, trust company, land trust, business trust or other entity
or organization.

     "Trade Secrets" shall mean all confidential and proprietary information
belonging to the Company (including current client lists (excluding contacts and
relationships previously established by employee prior to employment with the
Company), and prospective client lists, ideas, formulas, compositions,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), know-how, manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial and marketing plans
and customer and supplier lists and information.

22. Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.

23. Governing Law. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, County of New York for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives,

and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is brought in an

-13-

--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—James B. Wilkinson



inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

24. Date of Agreement.

     The date of this Agreement shall be February 1, 2010, regardless of the
date it is signed by you. If you find the foregoing acceptable, please
acknowledge your acceptance of, and agreement with, the terms and conditions set
forth above by signing the enclosed copy of this letter in the space provided
and returning the same to the undersigned.



Sincerely,

New Energy Technologies, Inc.





By: /s/ Meetesh V. Patel
Meetesh V. Patel
President & CEO, Authorized Signatory






Acceptance



On this 1st day of February, 2010, I, James B. Wilkinson agree to and accept
employment with New Energy technologies, Inc. on the terms and conditions set
forth in this Agreement.

/s/ James B. Wilkinson
James B. Wilkinson


--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—James B. Wilkinson





Appendix A
Company Code of Ethics and Business Conduct



OVERVIEW

New Energy Technologies, Inc. ("New Energy") has adopted a Code of Ethics that
applies to all Officers, Directors, and Employees of the company and its
affiliates (herein collectively referred to as, "Employee" or "Employees").

In so doing, this Code of Ethics demands the highest standards of business
conduct required of all Employees.

The Code is part of New Energy's ongoing effort to comply with applicable laws
and have an effective program in place to prevent and detect violations of law;
this code is an effort to train and educate New Energy Employees about ethical
business practices.

OBJECTIVE

A key New Energy objective is to conduct business operations in the most ethical
manner possible. New Energy cares about its Employees, shareholders, clients,
suppliers and the communities in which it conducts business operations. During
the course of meeting its business objectives, New Energy believes that it is
essential for all Employees to understand and comply with the Code of Ethics and
in so doing, participate in New Energy's way of operating its business.

STANDARD OF CONDUCT

New Energy insists that all aspects of its business operations be conducted with
honesty, integrity, fairness and with respect for those affected by its business
activities. Similarly, New Energy expects the same in its relationships among
those with whom it does business.

All Employees are expected to maintain and promote integrity and honesty in all
business transactions. Employees must conduct themselves according to the
highest ethical standards and are expected to apply ethical business practices
in the administrative and financial affairs of New Energy business operations.

There is no Code of Ethics that can expect to define suitable behavior for each
situation, nor should it seek to do so. As such, Employees are expected to
exercise vigilance and make considered judgment of what is right and proper in
any particular situation.

While carrying out the business operations of New Energy, Employees are expected
to be accountable, truthful, trustworthy, conscientious, and committed to the
highest standards of ethical business practices. As such, Employees are required
to avoid all impropriety as well as the appearance of impropriety when
conducting New Energy business operations

ACCURACY AND COMPLETENESS OF ACCOUNTING RECORDS

 

-15-

--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—James B. Wilkinson



New Energy's accounting and supporting documents must accurately and completely
describe and represent the nature and result of New Energy's business
operations. The results and activities of New Energy's operations must be
presented in a fair and unbiased manner.

New Energy business transactions must be appropriately authorized as well as
completely and accurately recorded on the Company's books. Proposed budgets,
financial assessments, evaluations and fiscal presentations must fairly present
all information relevant to the business transaction. Furthermore, at no time
will the Company establish or maintain cash funds or asset accounts which are
unrecorded.

Misappropriation, wrongful allocation, or improper use of the Company's assets
and property, or the false entry to records and reports by any Employee or by
others must be reported to Board of New Energy.

ACCURATE AND TIMELY COMMUNICATION

New Energy expects Employees to be completely truthful and forthright in all
internal and external interactions and communications, whether with
shareholders, clients, government agencies, or others.

Employees will ensure that all statements are accurate and complete with no
misrepresentations which may mislead or misinform. In all cases, Employees are
expected to provide full, prompt and accurate disclosure to governmental
agencies.

MAINTAINING AND RETAINING RECORDS

In order to maintain the security and integrity of New Energy's record-keeping
and reporting systems, all Employees must adhere to applicable records retention
procedures and fully understand how to document and transact entries that fall
within their jurisdiction.

All Employees are expected to comply fully with audits and provide timely
response to requests for records or other materials from or on behalf of New
Energy auditors or management.

COMPLYING WITH THE LAW

New Energy Employees are expected to fully comply with both the letter and the
spirit of the laws and regulations of the countries in which the Company
conducts business.

New Energy Employees are expected to act in accordance with the accepted
business practices in commercial markets and adhere to the contractual terms and
conditions applicable to any business transaction.

All Employees must commit to abiding by all applicable laws and regulations.

The breach of rules, regulations, ethical standards, and laws cannot be
justified by the pursuit of profit or the departure from acceptable practice by
competitors.









- 16-



--------------------------------------------------------------------------------






  2010 NENE- Draft Employment Agreement— James B.Wilkinson



INSIDER TRADING

New Energy Employees are strictly prohibited by law from buying or selling the
Company's shares or any other public security as a result of inside information.

Furthermore, it is against the law and unethical to provide such information
about New Energy to other individuals or companies so that they may gain.

In accordance with the Code of Ethics, Employees are strictly prohibited from
trading in shares of New Energy, clients or suppliers as a result of any inside
information.

ENVIRONMENTAL ISSUES

New Energy is committed to running its business in an environmentally sound and
sustainable manner. New Energy's objective is to ensure that its business
operations have the minimum adverse environmental impact commensurate with the
legitimate needs of its business operations.

DISCLOSURE OF PERSONAL INTEREST

New Energy Employees are expected to fully disclose any personal interest(s)
which could impinge or might reasonably be considered by others to conflict with
their business dealings with industry.

New Energy Employees must not engage in personal activities and financial
interests that may conflict with their responsibilities and obligations to the
Company or give assistance to competitors, in conflict with the interests of New
Energy or its clients.

Under all circumstances, Employees must obtain the formal consent of New Energy
management if they intend to become partners, shareholders, or Directors, or
participants in companies outside the New Energy corporate structure.

PERSONAL DISCRETION AND CONFIDENTIALITY

At all times, Employees are expected to respect the confidentiality of
information received during the course of business dealings and must never use
such information for personal benefit or gain.

Employees are expected to give information during the course of business which
is truthful, complete and fair and never intended to mislead.

Employees cannot disclose New Energy trade secrets, confidential or proprietary
information, or any other such information without the written, formal
authorization of management. Such information may not be disclosed as a means of
making profit, gains or benefits.

 

-17-

--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—James B. Wilkinson



At no time can Employees use Internet bulletin boards, chat rooms, messaging
services, or other electronic systems to discuss issues, affairs, or opinions
related to New Energy or any of its industries, or to respond to comments about
the Company. New Energy considers electronic postings to be the same as
"speaking to the media".

FAIR COMPETITION

New Energy is committed to vigorous yet fair competition and supports the
development of appropriate competition laws. Each Employee must avoid any
business arrangement that might prevent the effective operation of fair
competition.

COMPLIANCE WITH THE COMPANY'S CODE OF ETHICS

New Energy's Board of Directors is responsible for ensuring that the standards
outlined in the Code of Ethics are fully communicated to all Employees and are
similarly understood and adhered to.

Should the Company experience loss of business as a result of adhering to the
Code of Ethics, the Board of Directors will not criticize, condemn or complain.

Likewise, should a real or suspected breach of the Company's Code of Ethics be
brought to the attention of the Company, the Board of Directors will ensure that
the reporting Employee does not suffer as a consequence of doing so.

The Company's Code of Ethics are reflective of New Energy's ethical standards
and expectations. Accordingly, Employees are expected to fulfill the Company's
ethical commitments in a way that is clearly visible to all those with whom New
Energy conducts its business.

At all times, Employees are expected to fully comply with the standards
established in the Code of Ethics and ensure that their personal conduct is
always above reproach.

New Energy expects each Employee to ensure that the conduct of others around him
or her is in compliance with the Code of Ethics and that any breach of the same
is duly reported to management.

All breaches of the law or violations of regulations and the standards of
conduct listed in this Code of Ethics may lead to serious consequences for the
Employee concerned; New Energy Employees have a legal, moral, and ethical duty
to report any such real or suspected violation to the Board of Directors and
regulatory authorities.

"CODE OF ETHICS" ENFORCEMENT

New Energy Employees understand and acknowledge that a breach of the Code of
Ethics can result in severe disciplinary action, including but not necessarily
limited to termination.

 


-18-

--------------------------------------------------------------------------------






  2010 NENE- Draft Employment Agreement— James B. Wilkinson



The Company's Code of Ethics will be fairly enforced at all levels, without
prejudice.

ANNUAL ACKNOWLEDGEMENT

Each Employee will be required to sign a statement annually that he or she has
read and understands New Energy's Code of Ethics. This statement will also
require that the Employee state that he or she is in full compliance with the
Code.

EMPLOYEE CERTIFICATION AND ACKNOWLEDGEMENT

I acknowledge and certify that I have read and understood the information set
forth in the Code of Ethics of New Energy Technologies, Inc. and will comply
with these principles in my daily work activities. I am not aware of any
violation of the standards of New Energy's Code of Ethics.



Date:
February 1 , 2010
Name:
James B . Wilkinson
Position:
Vice President of Corporate Development
Address:
6 Forbes Way, Peabody, MA 01960
Signature:
 /s/ James B. Wilkinson




--------------------------------------------------------------------------------




2010 NENE- Draft Employment Agreement — James B. Wilkinson


Appendix C
Litigation List

NONE



--------------------------------------------------------------------------------




2010 NENE- Draft Employment Agreement — James B. Wilkinson



Appendix D
List of Prior Works and Discove





NONE



 



--------------------------------------------------------------------------------






  2010 NENE-Draft Employment Agreement—James B. Wilkinson





Appendix E





FORM OF EXECUTIVE RELEASE



     Certain capitalized terms used in this Release are defined in the
Employment Agreement dated as of February 1, 2010 between New Energy
Technologies, and James B. Wilkinson (the "Agreement") which I have executed and
of which this Release is a part.

     I hereby confirm my obligations under Paragraphs 6, 7 and 8 of the
Agreement.

     Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (" ADEA "); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; tort law; contract law; statutory law;
common law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing;
provided , however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify me pursuant to the
Company's indemnification obligation pursuant to agreement or applicable law.

     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me.

-22-

--------------------------------------------------------------------------------






2010 NENE-Draft Employment Agreement—James B. Wilkinson





Executive





___________________

James B. Wilkinson





Acknowledgement



State of__________________________________ }
County of ________________________________ } SS.

On this ______________ day of _________, 20___ before me the undersigned
officer, personally appeared James B. Wilkinson to me personally known and known
to me to be the same person(s) whose name(s) is (are) signed to the foregoing
instrument, and acknowledged the execution thereof for the used and purposed
therein set forth.

IN WITNESS WHEREOF I have hereunto set my hand and official seal.



Notary Public/Commissioner of Oaths

(SEAL)

My Commission Expires



--------------------------------------------------------------------------------

